    Case 17-31795      Doc 759      Filed 01/22/19 Entered 01/22/19 12:33:18                  Desc Main
                                     Document     Page 1 of 8


                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


In re                                                         Chapter 11

BESTWALL LLC,1                                                Case No. 17-31795 (LTB)

                               Debtor.


BESTWALL LLC,

        Plaintiff,
                                                              Adv. Proc. No. 17-3105 (LTB)
v.

THOSE PARTIES LISTED ON APPENDIX A
TO COMPLAINT and JOHN AND JANE
DOES 1-1000,

        Defendants.


                          NOTICE OF AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON JANUARY 24, 2019

Time of Hearing:                 9:30 a.m. (prevailing Eastern Time)

Location of Hearing:             Courtroom of the Honorable Chief Judge Laura T. Beyer, United
                                 States Bankruptcy Court for the Western District of North Carolina,
                                 Charlotte Division, Courtroom 1-5, 401 West Trade Street,
                                 Charlotte, North Carolina 28202




1
        The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is
        100 Peachtree Street, N.W., Atlanta, Georgia 30303.


NAI-1506213239
 Case 17-31795         Doc 759    Filed 01/22/19 Entered 01/22/19 12:33:18           Desc Main
                                   Document     Page 2 of 8


                           MATTERS IN MAIN CHAPTER 11 CASE

1.      Motion of the Official Committee of Asbestos Claimants to (I) Dismiss the Debtor’s
        Chapter 11 Case for Cause as a Bad Faith Filing Pursuant to 11 U.S.C. § 1112(b), or
        Alternatively, (II) Transfer Venue in the Interest of Justice and for the Convenience of
        the Parties Pursuant to 28 U.S.C. § 1412 [Docket No. 495]

        Status: Argument on this matter was completed at a hearing conducted on
                November 9, 2018, after which this matter was continued by the Court.
                The hearing on this matter is going forward for the Court to issue its ruling.

        Objection Deadline: By agreement of the parties, the deadline to object was extended to
        September 28, 2018 for the Debtor and Georgia-Pacific LLC.

        Related Documents:

        A.       Declaration of Tyler L. Woolson in Support of First Day Pleadings [Docket
                 No. 2]

        B.       Declaration of J. Joel Mercer, Jr. in Support of Debtor’s Complaint to Extend or
                 Apply the Automatic Stay and Related Motions [Adv. Pro. Docket No. 5]

        C.       Agreed Order Regarding Filing of Certain Motions [Docket No. 135]

        D.       Joint Notice of Extended Date Pursuant to the Agreed Order Regarding Filing of
                 Certain Motions [Docket No. 186]

        E.       Joint Notice of Further Extended Date Pursuant to the Agreed Order Regarding
                 Filing of Certain Motions [Docket No. 314]

        F.       Joint Notice of Further Extended Date Pursuant to the Agreed Order Regarding
                 Filing of Certain Motions [Docket No. 419]

        G.       Joint Notice of Further Extended Date Pursuant to the Agreed Order Regarding
                 Filing of Certain Motions [Docket No. 457]

        H.       Notice of Hearing [Docket No. 496]

        I.       Agreed Order Regarding Filing of Certain Motions [Docket No. 522]

        J.       Order Continuing Hearings on Motion to Dismiss (Case No. 17-31795) and
                 Preliminary Injunction motion (Adversary Proceeding No. 17-3105) [Docket
                 No. 623]

        K.       Debtor’s Ex Parte Motion Requesting Authority to Exceed Maximum Page Limit
                 [Docket No. 638]

        L.       Declaration of Gregory M. Gordon [Docket No. 641]

                                               -2-
NAI-1506213239
 Case 17-31795         Doc 759     Filed 01/22/19 Entered 01/22/19 12:33:18           Desc Main
                                    Document     Page 3 of 8


        M.       Stipulation Establishing Briefing Schedule with Respect to Motion to Dismiss
                 Chapter 11 Case or, Alternatively, to Transfer Venue [Docket No. 644]

        N.       Order Authorizing Debtor to Exceed Maximum Page Limit [Docket No. 645]

        O.       Debtor’s Submission in Lieu of Live Testimony [Docket No. 651]

        P.       Notice of Filing [Docket No. 654]

        Q.       Notice of Filing Annex 2 to Debtor’s Submission in Lieu of Live Testimony
                 [Docket No. 665]

        R.       Notice of Filing Annotated Objection to Dismissal Motion [Docket No. 667]

        S.       Notice of Filing Annotated Response to Dismissal Motion [Docket No. 675]

        Responses Filed:

        A.       The Debtor’s Objection to Motion of the Official Committee of Asbestos
                 Claimants to Dismiss the Chapter 11 Case, or Alternatively, Transfer Venue
                 [Docket No. 640]

        B.       Georgia-Pacific LLC’s Response to the Official Committee of Asbestos
                 Claimants’ Motion to (I) Dismiss the Debtor’s Chapter 11 Case for Cause as a
                 Bad Faith Filing Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) Transfer
                 Venue in the Interest of Justice and for the Convenience of the Parties Pursuant to
                 28 U.S.C. § 1412 [Docket No. 642]

        C.       The Official Committee of Asbestos Claimants’ Omnibus Reply in Support of its
                 Motion to (I) Dismiss the Debtor’s Chapter 11 Case for Cause as a Bad Faith
                 Filing Pursuant to 11 U.S.C. § 1112(b), or Alternatively, (II) Transfer Venue in
                 the Interest of Justice and for the Convenience of the Parties Pursuant to 28
                 U.S.C. § 1412 [Docket No. 653]

        D.       The Debtor’s Sur-Reply in Support of its Objection to Motion of the Official
                 Committee of Asbestos Claimants to Dismiss the Chapter 11 Case, or
                 Alternatively, Transfer Venue [Docket No. 659]

        E.       Georgia-Pacific LLC’s Sur-Reply to the Official Committee of Asbestos
                 Claimants’ Omnibus Reply in Support of its Motion to (I) Dismiss the Debtor’s
                 Chapter 11 Case for Cause as a Bad Faith Filing Pursuant to 11 U.S.C. § 1112(b),
                 or Alternatively, (II) Transfer Venue in the Interest of Justice and for the
                 Convenience of the Parties Pursuant to 28 U.S.C. § 1412 [Docket No. 660]




                                                -3-
NAI-1506213239
 Case 17-31795         Doc 759    Filed 01/22/19 Entered 01/22/19 12:33:18          Desc Main
                                   Document     Page 4 of 8


                     MATTERS IN ADVERSARY PROCEEDING 17-3105

2.      Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain Actions Against
        Non-Debtors or, (II) in the Alternative, Declaring that the Automatic Stay Applies to
        Such Actions and (III) Granting a Temporary Restraining Order Pending a Full Hearing
        on the Motion [Adv. Pro. Docket No. 2]

        Status: Argument on this matter was completed at a hearing conducted on
                November 9, 2018, after which this matter was continued by the Court.
                The hearing on this matter is going forward for the Court to issue its ruling.

        Objection Deadline: By agreement of the parties, the deadline to object was extended to
        August 15, 2018 for the ACC, the legal representative for future asbestos claimants
        appointed in the Debtor’s chapter 11 case (the “FCR”) and the defendants in the above-
        captioned adversary proceeding.

        Related Documents:

        A.       Bestwall LLC’s Ex Parte Motion for Relief From the Maximum Page Limit [Adv.
                 Pro. Docket No. 3]

        B.       Declaration of Tyler L. Woolson in Support of First Day Pleadings [Docket No. 2]

        C.       Declaration of J. Joel Mercer, Jr. in Support of Debtor's Complaint to Extend or
                 Apply the Automatic Stay and Related Motions [Adv. Pro. Docket No. 5]

        D.       Order Regarding Bestwall LLC’s Ex Parte Motion for Relief From the Maximum
                 Page Limit [Adv. Pro. Docket No. 8]

        E.       Temporary Restraining Order [Adv. Pro. Docket No. 18]

        F.       Notice of Hearing [Adv. Pro. Docket No. 20]

        G.       Notice of Agenda of Matters Scheduled for Hearing on December 5, 2017 [Adv.
                 Pro. Docket No. 26]

        H.       Agreed Order Regarding Debtor’s Request for Extension or Application of the
                 Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket No.
                 30]

        I.       Second Agreed Order Regarding Debtor’s Request for Extension or Application
                 of the Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket
                 No. 32]

        J.       Third Agreed Order Regarding Debtor’s Request for Extension or Application of
                 the Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket
                 No. 33]

                                               -4-
NAI-1506213239
 Case 17-31795         Doc 759    Filed 01/22/19 Entered 01/22/19 12:33:18          Desc Main
                                   Document     Page 5 of 8


        K.       Fourth Agreed Order Regarding Debtor’s Request for Extension or Application of
                 the Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket
                 No. 36]

        L.       Notice of Rule 30(b)(6) Deposition of, and Request for Production of Documents
                 From, Debtor Bestwall LLC [Adv. Pro. Docket No. 39]

        M.       Notice of Third Party Subpoena for Testimony and Documents Directed to
                 Georgia-Pacific LLC Pursuant to Bankruptcy Rules 7026, 7030(b)(6) and 9016,
                 and Federal Rules of Civil Procedure 30(b)(6) and 45(b)(1) [Adv. Pro. Docket
                 No. 40]

        N.       Fifth Agreed Order Regarding Debtor’s Request for Extension or Application of
                 the Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket
                 No. 41]

        O.       Notice of Continuance of Rule 30(b)(6) Deposition [Adv. Pro. Docket No. 43]

        P.       Notice of Continuance of Rule 30(b)(6) Deposition [Adv. Pro. Docket No. 44]

        Q.       Notice of Extension of Time for Defendants to File Joinders or Similar Papers in
                 the Above-Captioned Adversary Proceeding [Adv. Pro. Docket No. 45]

        R.       Ex Parte Motion for Relief from the Maximum Page Limit [Adv. Pro Docket No.
                 46]

        S.       Agreed Order Regarding Response of Future Claimants’ Representative to
                 Debtor’s Request for Extension or Application of the Automatic Stay to Certain
                 Actions Against Non-Debtors [Adv. Pro. Docket No. 48]

        T.       Order Regarding Committee’s Ex Parte Motion for Relief From the Maximum
                 Page Limit [Adv. Pro. Docket No. 54]

        U.       Order Continuing Hearings on Motion to Dismiss (Case No. 17-31795) and
                 Preliminary Injunction Motion (Adversary Proceeding No. 17-3105) [Adv. Pro.
                 Docket No. 90]

        V.       Sixth Agreed Order Regarding Debtor’s Request for Extension or Application of
                 the Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket
                 No. 91]

        W.       Debtor’s Ex Parte Motion Requesting Authority to Exceed Maximum Page Limit
                 [Adv. Pro. Docket No. 93]

        X.       Declaration of Gregory M. Gordon [Adv. Pro. Docket No. 95]

        Y.       Georgia-Pacific LLC’s Ex Parte Motion Requesting Authority to Exceed
                 Maximum Page Limit [Adv. Pro. Docket No. 96]
                                               -5-
NAI-1506213239
 Case 17-31795         Doc 759    Filed 01/22/19 Entered 01/22/19 12:33:18           Desc Main
                                   Document     Page 6 of 8


        Z.       Order Authorizing Georgia-Pacific LLC to Exceed Maximum Page Limit [Adv.
                 Pro. Docket No. 99]

        AA.      Order Authorizing Debtor to Exceed Maximum Page Limit [Adv. Pro. Docket
                 No. 100]

        BB.      Notice of Filing [Adv. Pro. Docket No. 101]

        CC.      Debtor’s Submission in Lieu of Live Testimony [Adv. Pro. Docket No. 104]

        DD.      Notice of Filing [Adv. Pro. Docket No. 105]

        EE.      Ex Parte Motion for Relief From the Maximum Page Limit [Adv. Pro. Docket
                 No. 108]

        FF.      Order Regarding Committee’s Ex Parte Motion for Relief From the Maximum
                 Page Limit [Adv. Pro. Docket No. 111]

        GG.      Notice of Filing Annex 2 to Debtor’s Submission in Lieu of Live Testimony
                 [Adv. Pro. Docket No. 112]

        HH.      Notice of Filing Annotated Preliminary Injunction Motion and Reply [Adv. Pro.
                 Docket No. 113]

        II.      Notice of Filing [Adv. Pro. Docket No. 115]

        JJ.      Annotated FCR Objection [Adv. Pro. Docket No. 116]

        KK.      Notice of Filing Annotated Reply by Georgia-Pacific LLC [Adv. Pro. Docket No.
                 117]

        LL.      Notice of Filing of Annotated Objection of the Official Committee of Asbestos
                 Claimants to the Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain
                 Actions Against Non-Debtors, or (II) in the Alternative, Declaring that the
                 Automatic Stay Applies to Such Actions and (III) Granting a Temporary
                 Restraining Order Pending a Full Hearing on the Motion [Adv. Pro. Docket
                 No. 118]

        MM. Seventh Agreed Order Regarding Debtor’s Request for Extension or Application
            of the Automatic Stay to Certain Actions Against Non-Debtors [Adv. Pro. Docket
            No. 125]

        Responses Received:

        A.       Objection of the Official Committee of Asbestos Claimants to the Debtor’s
                 Motion for an Order (I) Preliminarily Enjoining Certain Actions Against Non-
                 Debtors, or (II) in the Alternative, Declaring that the Automatic Stay Applies to


                                                -6-
NAI-1506213239
 Case 17-31795         Doc 759    Filed 01/22/19 Entered 01/22/19 12:33:18           Desc Main
                                   Document     Page 7 of 8


                 Such Actions and (III) Granting a Temporary Restraining Order Pending a Full
                 Hearing on the Motion [Adv. Pro. Docket No. 47] (the “ACC Objection”)

        B.       Future Claimants’ Representative’s Objection to Debtor’s Motion for an Order
                 (I) Preliminarily Enjoining Certain Actions Against Non-Debtors, or (II) in the
                 Alternative, Declaring that the Automatic Stay Applies to Such Actions and
                 (III) Granting a Temporary Restraining Order Pending a Full Hearing on the
                 Motion [Adv. Pro. Docket No. 49] (the “FCR Objection”)

        C.       Joinders to the ACC Objection and the FCR Objection [Adv. Pro. Docket Nos.
                 51, 52, 56-85; Chapter 11 Case Docket Nos. 525, 526]

        D.       Consolidated Reply of the Debtor to Objections of Official Committee of
                 Asbestos Claimants and Future Claimants’ Representative to Debtor’s Motion for
                 Preliminary Injunction or, in the Alternative, Application of the Automatic Stay
                 [Adv. Pro. Docket No. 94]

        E.       Georgia-Pacific LLC’s Reply to the Objections of the Official Committee of
                 Asbestos Claimants and the Future Claimants’ Representative to the Debtor’s
                 Motion for an Order (I) Preliminarily Enjoining Certain Actions Against Non-
                 Debtors, or (II) in the Alternative, Declaring that the Automatic Stay Applies to
                 Such Actions [Adv. Pro. Docket No. 97]

        F.       Consolidated Sur-Reply of the Official Committee of Asbestos Claimants Further
                 Objecting to the Debtor’s Motion for an Order (I) Preliminarily Enjoining Certain
                 Actions Against Non-Debtors, or (II) in the Alternative, Declaring that the
                 Automatic Stay Applies to Such Actions and (III) Granting a Temporary
                 Restraining Order Pending a Full Hearing on the Motion [Adv. Pro. Docket No.
                 109]

        G.       Future Claimants’ Representative’s Sur-Reply to the Consolidated Reply of
                 the Debtor to Objections of Official Committee of Asbestos Claimants and Future
                 Claimants’ Representative to Debtor’s Motion for Preliminary Injunction or, in
                 the Alternative, Application of the Automatic Stay [Adv. Pro. Docket No. 110]




                                                -7-
NAI-1506213239
 Case 17-31795      Doc 759   Filed 01/22/19 Entered 01/22/19 12:33:18     Desc Main
                               Document     Page 8 of 8


Dated: January 22, 2019                   Respectfully submitted,
Charlotte, North Carolina
                                          /s/ Garland S. Cassada
                                          Garland S. Cassada (NC Bar No. 12352)
                                          David M. Schilli (NC Bar No. 17989)
                                          Andrew W.J. Tarr (NC Bar No. 31827)
                                          ROBINSON, BRADSHAW & HINSON, P.A.
                                          101 North Tryon Street, Suite 1900
                                          Charlotte, North Carolina 28246
                                          Telephone: (704) 377-2536
                                          Facsimile: (704) 378-4000
                                          E-mail:     gcassada@robinsonbradshaw.com
                                                      dschilli@robinsonbradshaw.com
                                                      atarr@robinsonbradshaw.com

                                          Gregory M. Gordon (TX Bar No. 08435300)
                                          Daniel B. Prieto (TX Bar No. 24048744)
                                          JONES DAY
                                          2727 North Harwood Street, Suite 500
                                          Dallas, Texas 75201
                                          Telephone: (214) 220-3939
                                          Facsimile: (214) 969-5100
                                          E-mail:     gmgordon@jonesday.com
                                                      dbprieto@ jonesday.com
                                          (Admitted pro hac vice)

                                          Jeffrey B. Ellman (GA Bar No. 141828)
                                          Brad B. Erens (IL Bar No. 06206864)
                                          JONES DAY
                                          1420 Peachtree Street, N.E., Suite 800
                                          Atlanta, Georgia 30309
                                          Telephone: (404) 581-3939
                                          Facsimile: (404) 581-8330
                                          E-mail:     jbellman@jonesday.com
                                                      bberens@ jonesday.com
                                          (Admitted pro hac vice)

                                          ATTORNEYS FOR PLAINTIFF/DEBTOR
                                          AND DEBTOR IN POSSESSION




                                         -8-
NAI-1506213239
